Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Maulin Shah (Reg. No. 56587) on 6/24/2022.

The application has been amended as follows:

Please change claim 49 to:
49.	(Currently Amended)	A system for distributing multimedia content over a network 
	a server configured to control a transaction processing service; and
	a storage resource communicatively coupled to the server and configured to store an item, wherein the item comprises an identifier, multimedia content, and metadata, 
	wherein the server is configured to:
	receive the item from the storage resource; 
	execute a widget builder resource configured to generate a product listing, wherein the product listing includes: (i) information associated with the item, (ii) a marketplace rule, and (iii) a clickable buy button;
distribute the product listing to a web site or a distributed application, wherein the product listing is configured to be displayed on the web site or the distributed application based on the marketplace rule; 
receive an indication that the clickable buy button has been selected by a remote computing device; and 
provide a checkout screen to the remote computing device, wherein the transaction processing service is configured to process a payment for a purchase of a product associated with the product listing, the purchase initiated from the checkout screen using the remote computing device.

Please change claim 57 to:
57.	(Currently Amended)	A system for distributing multimedia content over a network 
	a server configured to control a transaction processing service; and
	a storage resource communicatively coupled to the server, and configured to store an item, wherein the item comprises an identifier, multimedia content, and metadata, 
	wherein the server is configured to:
	receive the item from the storage resource;
	execute a widget builder resource configured to generate a product listing, wherein the product listing includes: (i) information associated with the item, (ii) a marketplace rule, and (iii) a clickable buy button;
	distribute the product listing to a web site operated by the server or to a distributed application not operated by the server based on the marketplace rule; 
receive an indication that the clickable buy button has been selected by a remote computing device; and 
provide a checkout screen to the remote computing device, wherein the transaction processing service is configured to process a payment for a purchase of a product associated with the product listing, the purchase initiated from the checkout screen using the remote computing device.

Please change claim 63 to:
63.	(Currently Amended)	A system for distributing multimedia content over a network 
	a server configured to control a transaction processing service; and
	a storage resource communicatively coupled to the server and configured to store an item, wherein the item comprises an identifier, multimedia content, and metadata,
	wherein the server is configured to:
	receive the item from the storage resource; 
	execute a widget builder resource configured to generate a product listing, wherein the product listing includes: (i) information associated with the item, (ii) a marketplace rule, and (iii) a clickable buy button;
	distribute the product listing to a web site or to a social media network based on the marketplace rule;
receive an indication that the clickable buy button has been selected by a remote computing device; and 
provide a checkout screen to the remote computing device for purchasing a product associated with the product listing, 
wherein transaction processing service is configured to process a payment for a purchase of the product initiated from the checkout screen using the remote computing device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims of the instant application have incorporated allowable subject matter from that was not fairly taught by prior art, either individually or in combination, and therefore is deemed allowable.
The closest prior art on record, Jerome (US 2004/0143667) teaches product configuration and content distribution system and method.  However, Jerome does not disclose particularly an “application server controlling a transaction processing service”. In addition, Jerome, Fujioka, and Anderson, alone and in combination, fail to disclose an application server with a widget builder resource that generates a product listing and which controls a transaction processing service configured to process a purchase transaction of the product.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143